DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-13 is the inclusion of an MRI apparatus coupled to the magnet gantry; a patient support system; and a radiation source head coupled to the MRI apparatus via a radiation source arm; wherein the radiation source head is configured to emit a treatment beam at varying angles with respect to an azimuthal gantry axis. This in combination with the rest of the limitations of the claims is found in all of claims 1-13, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 14-17 is the inclusion of generating a treatment plan in accordance with at least one acquired MR image of a target; treating the target using a radiotherapy treatment beam of a MR-SRS system based on the treatment plan, wherein the MR-SRS system comprises a magnet gantry configured to rotate about a magnet gantry axis; an MRI apparatus coupled to the magnet gantry; a patient support system; and a radiation source head coupled to the MRI apparatus via a radiation source arm, wherein the radiation source head is configured to emit the radiotherapy treatment beam at varying angles with respect to an azimuthal gantry axis; acquiring further MR images simultaneously to the treating the target to detect motion of the target; and modifying the treating the target to correct for the motion of the target. This in combination with the rest of the limitations of the claims is found in all of claims 14-17, but not disclosed nor suggested by the prior art of record.
 The primary reason for allowance of claims 18-20 is the inclusion of a magnet gantry configured to rotate about a magnet gantry axis, an MRI apparatus coupled to the magnet gantry; a patient support system; and an arcuate radiation source tray coupled to the MRI apparatus, the source tray comprising a plurality of spaced apart radiation sources; wherein the radiation source tray is configured to emit a treatment beam at varying angles with respect to an azimuthal axis.  This in combination with the rest of the limitations of the claims is found in all of claims 18-20, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl